DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laur et al. (9,315,403).
	With regard to claims 1 and 13, Laur discloses a method comprising providing a de-oiled (“de-lipidated”) algae body stream comprising de-oiled algae bodies and pumping the de-oiled algae into a salt cavern or an underground storage location (col. 5, lines 30-38; col. 17, lines 10-27; fig. 9).
	With regard to claim 11, Laur further discloses an algae growth medium stream into an algae bioreactor (col. 9, lines 55-60); growing algae in the algae bioreactor (abstract); and withdrawing an algae stream from the algae bioreactor (col. 17, lines 43-50).
	With regard to claim 12, Laur further discloses the algae stream into an extraction unit and extracting a bioproduct from algae to generate the de-oiled algae bodies (abstract). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (9,315,403) in view of Scharfer et al. (8,642,326).
	With regard to claims 2 and 14, Laur discloses the invention substantially as claimed however fails to explicitly state processing the de-oiled algae bodies by de- watering the de-oiled algae bodies prior to pumping the de-oiled algae bodies.
	Scharfer discloses de-watering algae before pumping (col. 8, lines 57-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and dewater the algae as taught by Scharfer in order to reduce the volume needed to be pumped. 

Claim(s) 3-6, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (9,315,403) in view of Makowsky et al. (2015/0159126).
	With regard to claims 3 and 19, Laur discloses the invention substantially as claimed however fails to explicitly state slurrying the de-oiled algae bodies with water prior to pumping the de-oiled algae bodies.
	Makowsky discloses slurrying an algae before pumping (para 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and slurry the algae before pumping as taught by Makowsky in order to allow the algae to be pumped easier.
	With regard to claims 4 and 15, Laur, as modified, discloses the invention substantially as claimed however is silent regarding the de-oiled algae bodies are slurried with water to between about 25% to about 50% by weight water. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Laur and have a slurry with water between about 25% to about 50% by weight water, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	With regard to claim 5, Laur discloses the invention substantially as claimed however is silent regarding reducing the de-oiled algae bodies in size prior to pumping the de-oiled algae bodies.
	Makowsky discloses reducing the algae in size prior to pumping (para 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and reduce the size of the algae as taught by Makowsky in order to create a homogenous slurry and reduce potential of clogging the system.
	With regard to claim 6, Laur, as modified, discloses the claimed invention except for the de-oiled algae bodies are reduced in size to an average of less than about 15 microns prior to pumping the de-oiled algae bodies. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size of the algae to an average of less than about 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 16, Laur discloses the invention substantially as claimed however is silent regarding reduced the de-oiled algae bodies to between about 1 micron to about 100 microns in size prior to pumping the de-oiled algae bodies.
	Makowsky discloses reducing the algae in size prior to pumping (para 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and reduce the size of the algae as taught by Makowsky in order to create a homogenous slurry and reduce potential of clogging the system. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size of the algae to 1 micron to about 100 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (9,315,403) in view of Poenie et al. (8,921,088).
	With regard to claims 7 and 17, Laur discloses the invention substantially as claimed however is silent regarding adding a flocculating agent to the de-oiled algae bodies prior to pumping the de-oiled algae bodies.
	Poenie discloses adding a flocculating agent to algae bodies (col. 4, lines 18-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laur and utilize a flocculate the algae as taught by Poenie in order to suspend the algae. 
	With regard to claims 8 and 18, Poenie further discloses calcium hydroxide (col. 4, lines 34-35).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (9,315,403) in view of Poenie et al. (8,921,088) as applied to claim 7 above, and further in view of Zimmerman et al. (2013/0092626).
	With regard to claim 9, Laur, as modified, discloses the invention substantially as claimed however is silent regarding the flocculating agent comprises iron chloride.
	Zimmerman discloses it is known for iron chloride to be a flocculating agent for algae (para 0165). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Laur and utilize iron chloride as a flocculating agent as taught by Zimmerman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim 10, Laur, as modified, discloses the claimed invention except for the slurrying the de-oiled algae bodies with water to between about 25% to about 50% by weight water and reducing the de-oiled algae bodies in size to an average about 15 microns to about 100 microns prior to pumping the de-oiled algae bodies. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize water to between about 25% to about 50% by weight water and to reduce the size of the algae to an average of less than about 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (9,315,403) in view of Makowsky et al. (2015/0159126) as applied to claim 19 above, and further in view of Zimmerman et al. (2013/0092626).
	With regard to claim 20, Laur, as modified, discloses the invention substantially as claimed however is silent regarding the de-oiled algae bodies are slurried with water to between about 25% to about 50% by weight water, and further wherein the de-oiled algae bodies are reduced in size to an average of less than 15 microns, wherein a flocculating agent is added to the de-oiled algae bodies, and wherein the flocculating agent is selected from the group consisting of alum, aluminum chlorohydrate, aluminum sulphate, calcium oxide, calcium hydroxide, iron chloride, iron sulfate, polyacrylamide, sodium aluminate, sodium silicate, and combinations thereof.
	Zimmerman discloses it is known for iron chloride to be a flocculating agent for algae (para 0165). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Laur and utilize iron chloride as a flocculating agent as taught by Zimmerman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize water to between about 25% to about 50% by weight water and to reduce the size of the algae to an average of less than about 15 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
10/13/2022